EXHIBIT 10.1




CHANGE IN TERMS AGREEMENT




Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$2,000,000.00

09-06-2018

11-06-2020

511416679

 

PRO DI00

06618

 




References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.




Borrower:

PRO-DEX, INC.

2361 MCGAW AVENUE

IRVINE, CA  92614

Lender:

MINNESOTA BANK & TRUS

MINNETONKA

9800 Bren Road East, Suite 200

Minnetonka, MN 55343-6400

(952) 936-7800

 

 

 

 

 

 

 

 







Principal Amount: $2,000,000.00

Date of Agreement: September 6, 2019




DESCRIPTION OF EXISTING INDEBTEDNESS.   PROMISSORY NOTE AS DESCRIBED ABOVE WITH
A CURRENT PRINCIPALE BALANCE OF ZERO DOLLARS.




DESCRIPTION OF CHANGE IN TERMS.




LENDER AND BORROWER AGREE TO EXTEND THE MATURITY DATE ON THIS LOAN FROM
09/06/2019 TO 11/06/2020.




LENDER AND BORROWER AGREE THAT THE INTEREST WILL BE COLLECTED WITH THE NEXT
REGULARLY SCHEDULED PAYMENT.




BORROWER AGREES TO PAY A FEE OF $5,00 IN CONJUNCITON WITH THIS CHANGE IN TERMS
AGREEMENT.




LENDER AND BORROWER AGREE TO THE FOLLOWING PAYMENT SCHEDULE: (13) MONTHLY
INTEREST ONLY PAYMENTS BEGINNING 10/06/2019 AND DUE ON THE SAME SAY OF EACH
MOTNH THERAFTER. BORROWERS FINAL PAYMENT WILL BE DUE ON 11/06/2020, AND WILL BE
FOR ALL PRINCIPAL AND ALL IACCRUED INTEREST NOT YET PAID.




CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive the Lender’s right to strict
performance of the obligations(s) as changed, nor obligate the Lender to make
any future change in terms. Nothing in this Agreement will constitute a
satisfaction of the obligation(s). It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement. If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification, or release, but
also to all such subsequent actions.




PRIOR TO SIGNING THIS AMENDMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.







BORROWER:




PRO-DEX, INC.




By:

/s/ Richard Van Kirk

RICHARD LEE VANKIRK, JR., Chief Executive Officer of PRO-DEX, INC.




LENDER:




MINNESOTA BANK & TRUST




By:

/s/ Eric Gundersen

Senior Vice President




 

 

 

 












